Citation Nr: 0405866	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-11 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher (compensable) rating for 
hypertension with retinal arteriosclerotic vascular disease.   
 
2.  Entitlement to a rating higher than 10 percent for 
folliculitis barbae and eczema.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from September 1981 to 
September 2001.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 RO 
rating decision which granted service connection and 
noncompensable ratings for hypertension (with retinal 
arteriosclerotic vascular disease) and for a skin condition 
(folliculitis barbae and eczema).  The veteran appealed for 
higher ratings for these conditions.  A May 2003 RO decision 
assigned a higher 10 percent rating for the skin condition, 
and the veteran continues to appeal for a higher rating.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by blood 
pressure readings approximating the level of diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more and requiring continuous medication 
to control the disorder.  Retinal arteriosclerotic vascular 
disease associated with hypertension produces no compensable 
loss of vision.  

2.  The veteran's skin condition of folliculitis barbae and 
eczema produces no more than some exfoliation, exudation, or 
itching of an exposed surface or extensive area.  The skin 
condition involves an area not exceeding the range of at 
least 5 percent but less than 20 percent of the entire body 
or of exposed areas, and treatment for the skin condition 
does not exceed intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12 month 
period.  






CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for hypertension 
with retinal arteriosclerotic vascular disease have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7101 (2003).  

2.  The criteria for a rating in excess of 10 percent for 
folliculitis barbae and eczema have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002 and 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1981 through September 2001, when he retired based 
on 20 years of service.  His service medical records show 
that he had multiple elevated blood pressure readings during 
service and that he was diagnosed with hypertension.  He was 
also seen for complaints of chest pain and was noted to have 
a heart murmur.  A March 2001 eye examination report included 
diagnoses of compound myopic astigmatism with presbyopia and 
hypertension with retinopathy.  The veteran also received 
treatment for skin problems on multiple occasions with 
diagnoses including folliculitis barbae and eczema.  

The veteran underwent a general medical examination for the 
VA (performed by QTC Medical Services) in May 2001, prior to 
his separation from service.  At that time, he reported that 
in December 2000, he experienced chest pain without radiation 
to the left arm or neck.  He stated that he was evaluated by 
a physician at a hospital and that an electrocardiogram, 
chest X-ray, and upper gastrointestinal series were 
performed.  The veteran noted that he was told he had had 
acid reflux at that time.  He reported that he was told that 
he had hypertension in December 1999 and that he had received 
medication since that time.  The veteran stated that he had 
not had any problems with his hypertension.  He further 
indicated that he first experienced a rash in 1989 on his 
neck and that he was told that he had pseudofolliculitis 
barbae.  The veteran noted that he received topical cream, 
but that the rash was still there.  He reported that in 1994 
he experienced a skin rash and itching on the anterior and 
posterior aspects of his torso.  The veteran stated that he 
received topical cream and ultraviolet treatment and that he 
was told that he had eczema.  He also reported that he was 
told that he had acne and that he received Accutane treatment 
for three months.  

The examiner reported that the veteran denied headaches and 
blurry vision.  It was noted that he complained of chest 
tightness and burning due to acid reflux.  He denied 
palpitations.  The examiner reported that the veteran's blood 
pressure readings with adult cuff were 148/92 sitting, 150/99 
standing, and 131/83 lying.  The examiner stated that there 
were multiple micro-papular rash areas localized on the 
veteran's chin and on both sides of his face.  There were no 
lesions observed.  It was reported that there was also a 
discolored macular rash, circular, not scaly, and not itching 
at the present time, that was localized on the anterior and 
posterior aspects of the torso.  The examiner indicated that 
the rash did not ooze.  As to the veteran's eyes, the 
examiner reported that his pupils were equal, round, and 
reactive to light and accommodation.  They were 3 mm and 
equal, bilaterally.  It was noted that the cornea and 
conjunctiva were clear.  Vision on the Snellen chart with 
glasses, was 20/13 in the right eye, 20/13 in the left eye, 
and 20/13 in both eyes.  The diagnoses included hypertension 
and folliculitis barbae and eczema.  

The veteran also underwent a VA eye examination (performed by 
QTC Medical Services) prior to his separation from service in 
May 2001.  He reported a negative history for trauma or 
infection.  The veteran stated that he did use eyeglasses for 
myopia for distance vision only.  He also gave a positive 
history for hypertension.  The examiner reported that the 
veteran's visual acuity was 20/40 in the right eye and 20/40 
in the left eye.  Vision with the veteran's present 
prescription was 20/20 in both eyes.  Tension measured 16 
mmHg in both eyes and both adnexa were within normal limits.  
Both cornea were clear with a deep anterior chamber and 
extraocular muscle balance was intact.  Dilated fundus exam 
revealed a disc/cup ratio of 0.3 with a flat, attached retina 
with Grade I/II retinal arteriosclerotic vascular changes.  
It was reported that a visual field was performed using 
Goldman perimetry and that it was found to be within normal 
limits.  The assessment was refractive error and retinal 
arteriosclerotic vascular disease.  

In October 2001, the RO granted service connection and a 
noncompensable (0 percent) rating for hypertension with 
retinal arteriosclerotic vascular disease, effective October 
1, 2001 (day after release from active duty).  Service 
connection and a noncompensable (0 percent) rating were also 
granted for folliculitis barbae and eczema, effective October 
1, 2001 (day after release from active duty).  

Treatment records dated from September 2002 to October 2002 
from Robins Air Force Base show treatment for several 
disorders.  A September 2002 examination report noted that 
the veteran had been treated for hypertension for several 
years.  It was noted that that he was currently taking 
Atenolol and Lisinopril and that a review of medical records 
showed moderate to poor control.  The veteran reported that 
he had tolerated his medications well.  He also indicated 
that he had repeated episodes of an itching skin rash that 
occurred in the upper torso.  The veteran stated that the 
rash was often easily controlled with Triamcinolone cream.  
It was noted that the rash was intermittent, that it had been 
occurring since 1991, and that there was no evidence that if 
affected his ability to work.  The examiner reported that the 
veteran's blood pressure was 157/90 and that his heart had a 
regular rate and rhythm.  The examiner noted that the skin 
examination showed no evidence of eczema.  The assessment 
included hypertension, poorly controlled, and history of 
eczema with the current skin examination not showing any 
evidence of eczema.  

The veteran underwent a VA heart examination in January 2003.  
He reported he had chest pain, which appeared atypical for 
angina.  He denied shortness of breath, orthopnea, paroxysmal 
nocturnal dyspnea, pedal edema, or syncope.  He reported that 
at some time during service he was told that he had a heart 
murmur.  The examiner reported that the veteran's blood 
pressure was 140/95 and that his chest was clear to 
auscultation.  It was noted that the cardiovascular 
evaluation was normal, S1 and S2.  There were no murmurs 
appreciated and the electrocardiogram showed sinus 
bradycardia with early repolarization.  The assessment 
included atypical chest pain.  The examiner noted that the 
veteran had a history of atypical chest pain and that his 
electrocardiogram was abnormal and that, therefore, he would 
be admitted to the hospital to rule out a myocardial 
infarction.  A history of a murmur was also noted with no 
murmur appreciated at that time.  

The veteran also underwent a VA hypertension examination in 
January 2003.  He reported that he had increased blood 
pressure readings about five to six years prior to starting 
on medications.  The veteran stated that he had no symptoms 
related to his hypertension and no symptoms related to his 
medications.  He noted that he was taking Atenolol and 
Lisinopril everyday.  The examiner reported that the 
veteran's heart showed a regular rate and rhythm with S1 and 
S2 audible, and that his lungs were clear.  The blood 
pressure readings were 172/92, and 176/98 five minutes later.  
A third reading, also five minutes later, was 178/104.  It 
was noted that an electrocardiogram showed normal sinus 
rhythm.  The diagnosis was hypertension, uncontrolled, with 
no evidence of left ventricular hypertrophy.  

A January 2003 VA dermatological examination report noted 
that the veteran reported that he had two different types of 
skin rashes.  He stated that in 1991 he started having skin 
rashes after he shaved.  He indicated that the areas that he 
shaved starting coming up in red bumps of a rash that itched 
and burned.  He also stated that he had a rash on his body, 
most notably on his chest, that was being treated by 
Triamcinolone cortisone cream twice a day.  The veteran 
indicated that he would have two episodes of such rash that 
would occur one or two times every month.  He noted that the 
rash would last a couple of days to one week and that it was 
an itchy, red, rash.  The veteran stated that the last 
episode of the rash was four days earlier and that he still 
had it.  He indicated that the rash had been more or less 
constant since the 1990s.  The veteran reported that both 
rashes caused itching, but that the papular rash on his body 
would resolve when he applied cortisone cream to it.  The 
examiner stated that the veteran had two different rashes.  
The examiner reported that the veteran had folliculitis on 
the upper chest in the area of his hair.  It was noted that 
the veteran had two to three papules noted there as well as 
under his arms.  The examiner indicated that in the axillary 
region in the hairy area, the veteran had maybe three to four 
papules.  The examiner noted that the veteran had a different 
rash under each breast measuring about 10 cm by 7 cm.  The 
examiner indicated that it was a papular rash and erythremic 
with no ulcerations.  The diagnoses were folliculitis, less 
than 1 percent of total body area; and eczema, less than 5 
percent of total body area.  

VA treatment records dated in January 2003 show that the 
veteran was treated for chest pain.  A January 2003 hospital 
admission report noted that the veteran was admitted for 
chest pain.  His blood pressure reading was 140/95.  It was 
reported that his chest was clear to auscultation and that 
this cardiovascular evaluation was normal, S1 and S2, with no 
murmurs.  The assessment was chest pain.  A January 2003 
report of a stress test noted that the veteran had a history 
of atypical chest pain.  The report indicated that a resting 
electrocardiogram showed sinus rhythm with early 
repolarization and that the resting blood pressure reading 
was 115/72.  The report noted that the maximum blood pressure 
obtained was 160/80 and that the exercise was terminated due 
to patient fatigue.  The maximum work load obtained was 13.7 
METs and there were no ST-T abnormalities suggestive of 
exercise induced myocardial ischemia.  There were no 
arrhythmias and no chest pain.  The impression was no 
evidence of exercised induced myocardial ischemia.  It was 
noted that the heart rate response was blunted due to Beta-
blockers.  

In his April 2003 substantive appeal, the veteran reported 
that over the years his blood pressure history had shown a 
noticeable increase.  He indicated that over the past year, 
he had readings that were above the optimal readings with the 
highest reading at 178/104.  The veteran stated that since 
2000, his blood pressure medication had been changed or the 
dosage had been raised four times.  He noted that he was 
hospitalized in January 2003 for chest pains and an abnormal 
electrocardiogram.  The veteran also reported that he had 
localized skin rashes and at times the skin condition 
involved parts of his entire body except his feet.  

The veteran underwent a VA heart examination in May 2003.  He 
reported that at the time of his hospital admission in 
January 2003, his blood pressure was noted to be elevated and 
his medication was increased.  The veteran denied any adverse 
side effects from his medications and he denied having chest 
pain since his hospitalization.  It was noted that the 
veteran also denied headaches, dizziness, or shortness of 
breath.  He complained of blurred vision in both eyes since 
1998.  He said the blurred vision was constant in nature and 
that it occurred primarily with his distance vision.  He 
noted that he was wearing glasses for such problem until a 
year earlier at which time an eye doctor told him that he did 
not have to wear glasses.  The veteran indicated that he 
still had blurred vision which was basically unchanged.  The 
veteran also complained of a chronic rash that occurred on 
his torso, neck, back, legs, and axillae.  He denied that the 
rash was constant, but stated that it would come and go.  The 
veteran noted that the rash was not affected by the weather 
and that he could not identify any specific triggering 
factors for the rashes.  He stated that he would have a 
flare-up of the rash approximately once or twice a month with 
each flare-up lasting approximately a week.  The veteran 
described the rash as being itchy and consisting of raised, 
dark, lesions on the above mentioned areas.  He denied any 
vesicular formation.  He stated that he would have occasional 
pustules on his neck.  He noted that he had been treated with 
hydrocortisone cream and Triamcinolone cream in the past for 
the rash.  He indicated that he was currently using 
Triamcinolone cream which he applied once per day and which 
did help keep the rash under control.  

The examiner reported that a treadmill test performed in 
January 2003 showed no evidence of ST-T abnormalities 
suggestive of exercise-induced myocardial ischemia and that 
there were no arrthymias.  It was noted that the veteran 
achieved a maximum workload of 13.7 METs.  The examiner 
indicated that a January 2003 cardiac multigated angiogram 
scan showed normal systolic and diastolic contraction, normal 
global and regional wall motion, and a normal left 
ventricular ejection fraction of 67 percent.  The examiner 
reported that the veteran's blood pressure readings were 
127/86, 126/84, and 127/86.  His heart had a regular rate and 
rhythm with no murmurs, gallops, or rubs.  There was normal 
S1 and S2 and no heaves or thrills noted.  The lungs were 
clear to auscultation, bilaterally.  It was noted that 
examination of the skin revealed one small raised pustule on 
the right side of the neck in the lower edge of the beard 
area with no other lesions noted in the beard area, on the 
neck, or on the face.  The examiner stated that the one 
pustule occupied less than 1 percent of the total body area.  
The examiner also indicated that the veteran had scattered 
hyperpigmented maculopapular lesions across the upper part of 
the chest, the upper part of the back, the upper abdomen, and 
in two small areas inferior to the bilateral axillae.  It was 
noted that the lesions were hyperpigmented and maculopapular 
in nature and that they were widely scattered with no 
continuous patches noted.  The examiner stated that there 
were no pustules or vesicles noted in such areas and that no 
scaling, scarring or disfigurement, or nodules were noted.  
The examiner indicated that it was estimated that the lesions 
occupied an area of approximately 5 percent of the total body 
area.  As to the veteran's eyes, it was reported that his 
pupils were equal, round, reactive to light, and 
accommodation.  The fundi were grossly within normal limits; 
the extraocular muscles were intact, bilaterally; and the 
lids, lashes, sclerae, and conjunctivae were normal in 
appearance.  The impression included hypertension under good 
control on current medications with no apparent residuals; 
atypical chest pain by patient history with no cardiac origin 
as demonstrated by a normal cardiac work-up; folliculitis 
barbae of the neck area which occupied less than 1 percent of 
the total body area; and chronic eczema, stable on current 
medications, occupying approximately 5 percent of the total 
body area.  

In an addendum, the examiner noted that a May 2003 
electrocardiogram showed sinus bradycardia with minimal 
voltage criteria for left ventricular hypertrophy.  He 
indicated an impression of hypertension, well controlled on 
current medications, with minimal electrical evidence of left 
ventricular hypertrophy by electrocardiogram.  

The veteran also underwent a VA eye examination in May 2003.  
The examiner reported that his uncorrected visual acuity was 
20/30 in the right eye and 20/25 in the left eye.  External 
examination was normal.  Pupils were round and reactive with 
no afferent pupillary defect.  The extraocular motions were 
full and the slit-lamp examination was clear and quiet in 
both eyes.  It was noted that examination of the posterior 
segment revealed symmetric normal optic nerves with a 0.3 
cup-to-disk.  The examiner stated that there were multiple 
mild arteriovenous crossing changes of the major retinal 
vessels in both eyes.  There were no silver wire or copper 
wire changes in the blood vessels and there were no dilated 
vessels in the eyes.  The examiner noted that there were no 
hemorrhages or neovascularization.  The diagnosis was 
hypertension without retinopathy.  

In a May 2003 decision, the RO assigned a higher rating of 10 
percent for the veteran's skin condition, effective October 
1, 2001 (day after active duty).

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Relevant identified medical records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Hypertension with Retinal Arteriosclerotic Vascular 
Disease

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or where the 
an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Medical records since the veteran's active duty show a number 
of the blood pressure readings within the range for a 10 
percent rating under Diagnostic Code 7101, although there 
have also been a number of readings below this level.  
Records show he must take antihypertensive medication to 
control the condition.  It appears the hypertension more 
nearly approximates the criteria for a 10 percent rating than 
a 0 percent rating.  38 C.F.R. § 4.7.  Based on all the 
evidence, the Board finds that the veteran's hypertension is 
manifested by blood pressure readings approximating the level 
of diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more and requiring continuous 
medication to control the disorder.  This supports a higher 
10 percent rating for hypertension under Code 7101.  

The medical evidence shows that retinal arteriosclerotic 
vascular disease associated with hypertension does not 
warrant a separate compensable rating.  Visual acuity is 
rated based on best distant vision obtainable after 
correction by glasses.  38 C.F.R. § 4.75.  When vision in 
both eyes is 20/40 or better, visual impairment is rated 0 
percent.  For a 10 percent rating, vision in one eye must be 
20/40, and vision in the other eye must be 20/50.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079.  The medical evidence shows 
that the veteran's corrected vision in both eyes is 
essentially normal.  The retinal arteriosclerotic vascular 
disease itself is noncompensable.  

In sum, the Board grants a higher rating of 10 percent for 
hypertension (with retinal arteriosclerotic vascular 
disease).  This is an initial rating case, on the granting of 
service connection.  The Board finds that there are no 
distinct periods of time, since the effective date of service 
connection, during which the veteran's hypertension (with 
retinal arteriosclerotic vascular disease) was more or less 
than 10 percent disabling, and thus it is to be rated 
continuously 10 percent (without different "staged 
ratings") since the effective date of service connection.  
Fenderson v. West, 12 Vet.App. 119 (1999).  

B.  Folliculitis Barbae and Eczema

The rating criteria for skin conditions changed during the 
pendency of this appeal.  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.  

The veteran's service-connected skin condition is to be rated 
under the criteria for eczema.  

Under the old criteria, in effect prior to August 30, 2002, a 
10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

Under the new criteria, effective August 30, 2002, a 10 
percent rating is warranted for eczema or dermatitis with at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating requires 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 
(2003); 67 Fed.Reg. 49590 (2002).  

The medical records since service show that the veteran's 
skin condition has required periodic treatment, although at 
times the condition has been only minimally evident.  The 
collective evidence demonstrates that the skin condition of 
folliculitis barbae and eczema produces no more than some 
exfoliation, exudation, or itching of an exposed surface or 
extensive area.  This supports only a 10 percent rating under 
the old criteria.  The evidence also shows the skin condition 
involvement does not exceed the range of at least 5 percent 
but less than 20 percent of the entire body or of exposed 
areas, and treatment for the skin condition does not exceed 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12 month period.  That is, the 
skin condition is no more than 10 percent disabling under the 
new rating criteria.

Under either the old or new criteria of Diagnostic Code 7806, 
the veteran's skin condition is no more than 10 percent 
disabling.  There are no distinct periods of time, since the 
effective date of service connection, during which the skin 
condition has been more than 10 percent disabling, and higher 
"staged ratings" are not warranted for any periods since 
the effective date of service connection.  Fenderson, supra.  

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for the skin condition, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

A higher rating of 10 percent for hypertension with retinal 
arteriosclerotic vascular disease is granted.  

A rating higher than 10 percent for folliculitis barbae and 
eczema is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



